Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 1 of 16




                 EXHIBIT 3
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 2 of 16




                       DECLARATION OF DR. MICHAEL STEPHEN
                            PURSUANT TO 28 U.S.C. § 1746


    I, Michael Stephen, M.D., being of sound mind and lawful age hereby state under penalty of

perjury as follows:

        1.      I am an Associate Professor of Medicine at Thomas Jefferson University in the

Department of Medicine and Division of Pulmonary and Critical Care. I graduated from Boston

University School of Medicine in 2001. Thereafter, I completed a residency at Beth Israel

Deaconess Medical Center, and a fellowship at the University of Pennsylvania. I am board

certified by the American Board of Internal Medicine in Internal Medicine, Pulmonary Medicine,

and Critical Care Medicine. I hold a medical license from the states of Pennsylvania and

California. A copy of my curriculum vitae is attached as Exhibit 1.

        2.      My regular practice includes treating patients in the intensive care unit for

pneumonia, acute liver failure, encephalopathy, septic shock, acute respiratory failure and

congestive heart failure. I regularly encounter complex cases of combined cardiac and

pulmonary physiology issues. Many patients are sent to our hospital for second opinions. I have

also been on the front line in treating COVID-19 patients, both in the intensive care unit as well

as on the general medical floors. I have personally performed or supervised the care of hundreds

afflicted with the COVID-19 virus and I consider myself up to date on the manifestations and

care for these patients.

        3.      At the request of the Federal Community Defender Office for the Eastern District

of Pennsylvania, I have reviewed medical records pertaining to Dustin Higgs, including a

December 16, 2020 positive result for COVID-19 RNA; the federal government’s lethal




                                                  1
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 3 of 16




injection protocol; and several medical opinions related to the federal government’s lethal

injection protocol.

       4.      The medical opinions I reviewed are as follows: a June 25, 2020 declaration of

Joseph Antognini, M.D., M.B.A.; a supplemental declaration of Joseph Antognini dated June 30,

2020; a second supplemental declaration of Joseph Antognini dated September 11, 2020; a third

supplemental declaration of Joseph Antognini dated October 9, 2020; a fourth supplemental

declaration of Joseph Antognini dated December 8, 2020; a declaration of Kendall Von Crowns,

M.D. dated August 10, 2020; a declaration of Kendall Von Crowns dated December 7, 2020; a

declaration of Mark Edgar, M.D. dated October 24, 2019; a declaration of Gail Van Norman

dated November 1, 2019; a supplemental declaration of Gail Van Norman dated July 1, 2020, a

second supplemental declaration of Gail Van Norman dated August 9, 2020, a third

supplemental declaration of Gail Van Norman dated September 29, 2020; an affidavit of Dr.

Craig Stevens, Ph.D. dated October 22, 2019; a declaration of Dr. Joel Zivot, M.D., dated August

31, 2020; and a supplemental declaration from Joel Zivot dated December 3, 2020.

       5.      I agree with the declarations and supplemental declarations of Dr. Gail Van

Norman and Dr. Joel Zivot and Dr. Mark Edgar.

       6.      I have been asked to address the following question: how, if at all, a December

16, 2020 positive COVID-19 diagnosis will affect the scheduled January 15, 2021 execution of

Mr. Higgs under the federal government’s lethal injection protocol.

       7.      To form my opinion I have considered the effects of the COVID-19 virus, Mr.

Higgs’s underlying medical conditions, and the federal government’s lethal injection protocol.

       8.      COVID-19 generally infects the upper respiratory system first, and has the ability

to travel to the lower respiratory system and cause pneumonia. The virus can also get into the




                                                2
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 4 of 16




bloodstream, and it commonly attacks the heart, liver, and brain, along with the vasculature.

Blood clots are very common in this disease. Some clots remain in the legs, while some travel to

the lungs and cause issues including stress on the heart. Heart failure from depressed heart

function is also a common manifestation. Pneumonia, even in asymptomatic patients, is

extremely common.

       9.      The potential for overt disease is of course possible in COVID-19, but sub-

clinical symptoms where an organ is affected but not enough for a patient to necessarily notice is

also very well described in the medical literature. Patients with sub-clinical symptoms frequently

manifest with either fatigue or mild shortness of breath. There is also clear potential for organ

dysfunction with no symptoms whatsoever, as very well documented in the medical literature

with pneumonia and kidney disease. The manifestations of COVID-19 can also be spread out

over a lengthy period of time, with different organs presenting with disease in the same patient

over a widely spread out time period. One large study on blood clots showed a range of

presentation from initial diagnosis of COVID-19 to a diagnosis of blood clots to be from 4 to 22

days. 1Evidence of blood clots in this same study is referenced as high as 30% in certain

cases. 2Heart disease from COVID-19 has also been shown to be quite common, with one study

using cardiac MRI demonstrating 78% of patients had abnormal imaging in those who have

recovered from COVID. 3 Another study showed that in 62% of cardiac specimens, COVID-19



1
 Sakr Y, Giovini M, Leone M et al. Pulmonary embolism in patients with coronavirus disease
2019 pneumonia: a narrative review. Annals of Intensive Care 2020;124.
2
 Sakr Y, Giovini M, Leone M et al. Pulmonary embolism in patients with coronavirus disease
2019 pneumonia: a narrative review. Annals of Intensive Care 2020;124.
3
 Puntmann VO, Carerj ML, Wieters I, et al. Outcomes of cardiovascular magnetic resonance
imaging in patients recently recovered from coronavirus disease 2019 (COVID-19). JAMA
Cardiol. Published online July 27, 2020.



                                                 3
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 5 of 16




was detectable. 4 The incidence of pneumonia, even in completely asymptomatic patients, is

extremely high. One study of 58 completely asymptomatic COVID-19 patients showed evidence

of pneumonia on CT scans in 55 out of 58 patients, or 94.8%. 5As demonstrated in a recent

Nature Reviews Nephrology paper, asymptomatic patients can have ongoing kidney damage that

includes endothelial damage, coagulopathy, complement activation, and inflammation from the

direct viral effects of the virus. 6

        10.      We are currently seeing many COVID-19 patients come to the hospital with sub-

clinical heart failure as well as sub-clinical blood clots in their lung and/or pneumonia. Heart

failure in patients with COVID-19 is quite clearly a case of the virus attacking their heart,

causing depressed function. This depressed function may cause over heart failure requiring

oxygen or even mechanical ventilation. Others, however, may only have symptoms of mild

breathlessness or even fatigue, but a complete workup on these patients often reveals decreased

heart function, small clots in the lung that impede heart function, or pneumonia.

        11.      I am not only seeing these patients in a hospital setting, but also commonly in my

office. They come to our practice with a distant COVID diagnosis from weeks or months prior,

and have fatigue or simply difficulty sleeping. A full workup again can yield newly depressed

heart function or blood clots in the lung. This is one of the frustrating things about COVID-19: in




4
 Lindner D, Fitzek A, Bräuninger H, et al. Association of cardiac infection with SARS-CoV-2
in confirmed COVID-19 autopsy cases. JAMA Cardiol. Published online July 27, 2020.
doi:10.1001/jamacardio.2020.3551
5
 Meng H, Xiong R, He R et al. CT imaging and clinical course of asymptomatic cases with
COVID-19 pneumonia at admission in Wuhan, China. J Infection 2020; 81: e33-e39.
6
  Nadim MK, Forni LG, Mehta RL et al. COVID-19 associated acute kidney injury: a consensus
report of the 25thAcute Disease Quality Initiative Workgroup. Nature Reviews Nephrology 2020,
October 15. See Figure 1.



                                                  4
         Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 6 of 16




some people it causes no symptoms, in some it leads to a rapid decline and death, and in others

there are subtle but potentially deadly manifestations that crop up weeks and often months after

an initial diagnosis. This is noted by the Centers for Disease Control (CDC), who states that the

COVID-19 related syndrome of “multisystem inflammatory syndrome in adults” can occur “days

to weeks,” after contracting the virus. 7The reason for this is likely that COVID-19 turns from an

infectious disease into one of autoimmunity, which can then easily manifest as heart failure,

blood clots, or strokes.

          12.    Upon reviewing the medical records of Mr. Higgs, it is quite clear he has serious

underlying asthma issues as he is maintained on a continuous high dose of inhaled steroids, in his

case mometasone. He has had asthma exacerbations over the years, and has required the use of

nebulizer treatments. He also has underlying structural heart disease, as documented by an

electrocardiogram of 2010, which showed left atrial enlargement and likely left ventricular

hypertrophy. These findings are again seen on his very recent electrocardiogram of November

12, 2020. The enlarged left atrium is confirmed on an ultrasound of his heart from May 26, 2020.

Even more concerning, the ultrasound of his heart shows significant mitral valve disease with

moderate mitral valve regurgitation and anterior leaflet dysfunction. This is likely from his

longstanding hypertension, which in his case is clearly significant as he is maintained on three

medications to control his blood pressure.

          13.    Mr. Higgs’s significant underlying structural heart disease certainly puts him at

higher risk of COVID-19 related heart issues. This higher risk of COVID-19 heart issues in those

with underlying heart disease is documented in a recent Journal of the American Medical




7
    https://www.cdc.gov/mis-c/mis-a.html



                                                  5
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 7 of 16




Association paper. 8 His left atrium is enlarged, and that quite clearly puts him at risk from any

issues from heart failure, as an enlarged left atrium ineffectively pumps blood to the left

ventricle, further putting him at risk for fluid to back up into his lungs (pulmonary edema).

        14.     Given that he has received a recent positive COVID-19 diagnosis, it is my opinion

that an injection of pentobarbital would create a substantial risk of extreme suffering in the case

of Mr. Higgs. Pentobarbital is a known cardiac depressant, which will be given to a patient with

known significant structural heart disease, who also has the very real potential for COVID-19

related dysfunction in his lungs, kidneys, vasculature, heart or all four.. Pneumonia itself, which

as mentioned is seen in up to 94.8% of asymptomatic COVID-19 patients, is a known risk factor

for triggering heart failure. Kidney disease and inflammation, as noted in the Nature Nephrology

Reviews paper, occurs in asymptomatic patients, and is of course also a very well known trigger

for heart failure. Given these facts, there is a substantial risk that an injection of pentobarbital

will induce sudden onset congestive heart failure (flash pulmonary edema) in Mr. Higgs, which

mimics a drowning with the sense of suffocation it induces.

        15.     Based on my experience, the prudent action in this case would be to wait a full

eight weeks from diagnosis and then reassess his cardiopulmonary status to ensure an injection

of a cardio-depressant drug like pentobarbital would not put him at risk of a cruel death. The

eight week period of observation is based on personal experience of the time period patients with

COVID-19 are presenting to me with symptoms from diagnosis.

        16.     I hold the above opinions to a reasonable degree of medical certainty.




8
 Freany PM, Shah SJ and SS Kahn. COVI-19 and Heart Failure with Preserved Ejection
Fraction. JAMA 2020, September 30th.




                                                   6
     Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 8 of 16




Date: 12/22/2020
____________________________
                                         Michael J. Stephen, M.D.




                                     7
Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 9 of 16




EXHIBIT 1 TO EXHIBIT 3
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 10 of 16



                                       Michael J. Stephen MD
                                         Curriculum Vitae

Home Address:                    409 E Summit Ave
                                 Haddonfield, NJ 08033
                                 (617) 645-8443
                                 michael.stephen@jefferson.edu

Work Addresses:                  Thomas Jefferson University
                                 834 Walnut St, Suite 650
                                 Philadelphia PA 19107
                                 Phone 215-955-5161
                                 Fax 215-955-8668

Education                        8/97-5/01           MD               Boston University
                                 9/91-5/95           AB, History      Brown University

Postgraduate Training and Fellowship Appointments:

                                 6/01-6/02           Intern in Medicine, Beth Israel Deaconess Medical
                                                     Center, Boston MA
                                 7/02-7/04           Resident in Medicine, Beth Israel Deaconess Medical
                                                     Center, Boston MA
                                 7/05-12/08          Fellow in Pulmonary and Critical Care Medicine
                                                     University of Pennsylvania

Faculty Appointments:            6/01-7/04           Clinical Instructor in Medicine
                                                     Harvard Medical School
                                 7/04-6/05           Assistant Clinical Professor in Medicine
                                                     Tufts University
                                 1/09-8/09           Instructor of Medicine
                                                     University of Pennsylvania
                                 11/09-6/11          Instructor of Medicine
                                                     Mt Sinai School of Medicine
                                 7/11-11/19          Associate Professor of Medicine
                                                     Drexel University College of Medicine
                                 12/1-present        Associate Professor of Medicine
                                                     Thomas Jefferson University

Work Experience:                 7/04-6/05           Hospitalist Attending, Lemuel Shattuck Hospital
                                                     Boston, MA 02130
                                                     -Public Health Hospital of Massachusetts
                                                     -Underserved Population
                                                     -HIV and Tuberculosis Experience

                                 8/09-10/09          Volunteer, Groote Schuur Hospital,
                                                     Cape Town, South Africa
                                                     -Pediatric and Adolescent HIV work
                                                     -Tuberculosis management
                                                     -Township Urgent Care Clinics

                                 11/09-6/11          Instructor of Medicine, Mt Sinai Hospital
                                                     New York, NY 10029
                                                     -Attending on Inpatient Transplant Service
                                                     -Member, ILD outpatient group
                                                     -General Consult and MICU attending

                                 7/11-present        Associate Professor of Medicine, Drexel University
   Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 11 of 16



                                                     Philadelphia, PA 19102
                                                     -Program Director, Adult Cystic Fibrosis Center
                                                     -Program Director, Pulmonary Fellowship Program
                                                     -General Consult and MICU Attending

Research Experience:               7/03-11/03        Molecular Biology Gene Promoter Isolation
                                                     -Isolation of Inflammatory Genes in Pneumonia
                                                     Cystic Fibrosis Lab
                                                     Harvard Medical School, Boston MA
                                   1/07-8/09         MRI and Functional Lung Imaging
                                                     -Development of Helium MRI in two models of IPF
                                                     In animals. NIH R21 funded.
                                                     Hospital of University of Pennsylvania, Phila PA

Special Certifications:            2004              ABIM- Internal Medicine #227647
                                   2006              Advanced Trauma Life Support
                                   2008              ABIM- Pulmonary Disease
                                   2009              ABIM- Critical Care Medicine
                                   2009              Certificate in Clinical Epidemiology, University of
                                                     Pennsylvania
                                   2013              Neurocritical Care Board Certification, UCNS
                                   2014              DEA License #FS2503298
                                   2015              ABIM- Recertification in Internal Medicine
                                   2019              ABIM- Recertification in Pulmonary Medicine
                                   2019              ABIM- Recertification in Critical Care Medicine

Licensure:                         California #88030, Pennsylvania #MD432837

Memberships in Professional and Scientific Societies:
                                  5/07-present        American Thoracic Society

Outside Interests:                 Running, Completed 2018 Lehigh Valley Marathon.
                                   Writing: Published pieces in Philadelphia Inquirer, STAT news, Philly
                                   Voice

Committees                         2012-2015         Education Committee, Cystic Fibrosis Foundation.
                                   2019              Program for Adult Care Excellence Committee,
                                                     Cystic Fibrosis Foundation
                                   2016-2019         Utilization Review Committee, Hahnemann Hospital

Educational Activities             StreetSide Clinic Preceptor, January 2012-2017

Funding:

Mental Health Coordinator Award, Cystic Fibrosis Foundation. Adult Cystic Fibrosis Center
Drexel University. 2016-2019. Principle Investigator.

Therapeutic Development Network, Cystic Fibrosis Foundation. Adult Cystic Fibrosis Center
Drexel University, 2013-present. Principle Investigator.

State of Pennsylvania Fund for Orphan Diseases, Cystic Fibrosis Adult Center Drexel University.
2012- present. Principle Investigator.

Cystic Fibrosis Foundation Grant, Adult Cystic Fibrosis Center, Drexel University, 2014-present.
Principle Investigator.

Program for Adult Care Excellence Grant, Cystic Fibrosis Foundation. 2009-2010, 2012-2014.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 12 of 16



Principle Investigator.

Papers:

O’Hayer, CV, O’Loughlin CM, Nurse CN, Smith PJ, Stephen M. ACT with CF: A telehealth and in person
feasibility study to address anxiety and depressive symptoms among people with cystic fibrosis. Journal of
Cystic Fibrosis 2020; December.

Stephen M, Fiel S, Zanni R, Hadjiliadis D. Prevalence of Medical Marijuana Use in Cystic Fibrosis. BMC
Complementary Medicine 2020;323.

Woytanowski JR, Ko W, Granche J, Stephen M. Outcomes of Septic Patients Requiring Renal
Replacement Therapy. Journal of the Intensive Care Society, April 2020

Abramian O, Singhal S, Stephen M. A 49-year-Old Man with cough and hand, wrist and knee pain. Chest,
February 2020.

Stephen M, Goss C. A Set Length of Antibiotics for an Acute Exacerbation of Cystic Fibrosis, A Pro/Con.
Lancet Respiratory Medicine 2018; 6;573-5.

Weintraub Z, Hadjiliadis D, Jagpal S, Stephen M. Attitudes Towards Lung Transplant in Cystic Fibrosis.
Preparing Manuscript for Submission.

Stephen M, Hadjiliadis D, Holsclaw D, Zanni R, Fiel S, Bonsall C. A Prospective Study of Daily
Spirometry in Acute Exacerbations of Cystic Fibrosis Patients. Chronic Respiratory Disease, December
2017.

Stephen M, Weintraub Z. Evaluation of Adherence with Inhaled Antibiotic Regimens and Outcomes in
Adults with Cystic Fibrosis. Drexel Medical Journal 2016.

Stephen M, Emami K, Woodburn JM, Chia E, Kadlecek S, Zhu J, Pickup S, Ishii M, Rizi R, Rossman M.
Quantitative Assessment of Lung Ventilation and Microstructure in an Animal Model of Idiopathic
Pulmonary Fibrosis. Academic Radiology. 2010; 17:1433-43.

Stephen M and Hadjiliadis D. The New Lung Allocation Score for Lung Transplantation: What Has
Changed and Why? Clinical Pulmonary Medicine. 2009; 16:45-50.

Emami K, Stephen M, Kadlecek S, Cadman RV, Ishii M, Rizi RR. Quantitative assessment of lung using
hyperpolarized magnetic resonance imaging. Proc Am Thorac Soc 2009; 6:431-8.
Yu J, Law M, Kadlecek S, Emami K, Ishii M, Stephen M, Woodburn JM, Vahdat V, Rizi RR.
Simultaneous measurement of pulmonary partial pressure of oxygen and apparent diffusion coefficient by
hyperpolarized 3He MRI. Magn Reson Med. 2009; 61:1015-21.
Ishii M, Emami K, Kadlecek S, Petersson JS, Golman K, Vahdat V, Yu J, Cadman RV, MacDuffie-
Woodburn J, Stephen M, Lipson DA, Rizi RR. Hyperpolarized 13C MRI of the Pulmonary Vasculature
and Parenchyma. Magn Reson Med 2007; 57:459-463.

Book Chapters:

Cystic Fibrosis and Non-CF Bronchiectasis. Scientific American Medicine, January 2014.

Pulmonary Complications of Pregnancy, in Complications of Pregnancy. Pmph USA, September 2012.

Speaker:

“Use of Alternative Medicines in Cystic Fibrosis.” Symposium on Alternative Therapies for Cystic
Fibrosis. North American Cystic Fibrosis Conference 2017, Indianapolis Indiana.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 13 of 16



“Lung Transplant and Cystic Fibrosis: Implications of the Lung Allocation Score.” Symposium on Issues in
Lung Transplantation. North American Cystic Fibrosis Conference 2012, Orlando Florida.

“Hyperpolarized 3He in the Assessment of Two Rat Interstitial Lung Disease Models of IPF.” Mini-
Symposium, American Thoracic Society, 2009 San Diego California.

“Assessment of Pre- and Post-Lung Volume Reduction Surgery Changes in Lung Function and Structure -
A Rat Emphysema Model.” Mini-symposium, American Thoracic Society, 2008 Toronto Canada.

Clinical Trial Studies, Principle Investigator:

A Prospective Phase 2 Study of Lenabasum in Cystic Fibrosis Patients. Corbus Pharmaceuticals,
JBT-101. Completed 11/19.

A Prospective Observational Study in Cystic Fibrosis Patients with Chronic Respiratory Pseudomonas
Aeruginosa Infection Treated with Tobi® Podhaler™ (Tobramycin Inhalation Powder) Or Other Fda
Approved Inhaled Antipseudomonal Antibacterial Drugs. Novartis, Ctbm100c2407. Completed 12/19.

A Prospective, 5-year Registry Study to Monitor the Susceptibility to Aztreonam of Pseudomonas
aeruginosa Isolates from Patients with Cystic Fibrosis in the United States. Gilead Sciences, GX-US-205-
0128. Completed 12/19.

A Long-Term Prospective Observational Safety Study of The Incidence of And Risk Factors for Fibrosing
Colonopathy In Us Patients with Cystic Fibrosis Treated with Pancreatic Enzyme Replacement Therapy: A
Harmonized Protocol Across Sponsors, Cffc-Ob-11. Completed 12/19.

A Prospective Phase 2 Study of PTI-428 in Cystic Fibrosis Patients Homozygous for delF508.
Proteostasis. Completed.

A Prospective Phase 3 Study of Tezacaftor/Lumacaftor/659 in Cystic Fibrosis Patients Heterozygous for
delF508. Vertex, VX-659. Completed 11/19.

A Phase 3 Efficacy and Safety Study of Ataluren (Ptc124®) In Patients with Nonsense Mutation Cystic
Fibrosis. Ptc Therapeutics Ptc124-Gd-021-Cf. Completed.

The Use of Home Spirometry to follow Acute Exacerbations of Cystic Fibrosis. Completed.

A Prospective Study of Ivacaftor/Lumacaftor in Cystic Fibrosis Patients Heterozygous for delF508. Vertex,
VX-102. Completed.

A Prospective Study of Ivacaftor/Lumacaftor in Cystic Fibrosis Patients Homozygous for delF508. Vertex,
VX-105. Completed.

Alternating Inhaled Antibiotic Therapy in Cystic Fibrosis Patients Chronically Colonized with
Pseudomonas Aeruginosa. Gilead Sciences. Completed.

Abstracts:

CF Related Abstracts:

Weintraub Z, Stephen M. Attitudes of Cystic Fibrosis Patients Towards Lung Transplant. American
Thoracic Society 2019; Dallas, Texas.

Mills N, Stephen M. Challenges Facing Mothers with Cystic Fibrosis: A Survey. American Thoracic
Society 2019; Dallas, Texas.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 14 of 16



O’Hayer CV, Aikens RV, Stephen M. ACT with CF: Promising Conclusion of Telehealth. North American
Cystic Fibrosis Conference 2018; Denver, Colorado.

Tahir S, Woytanowski J, Stephen M. Sleep Quality in Relation to Pulmonary Function in patients with
Cystic Fibrosis. American Thoracic Society 2018; San Diego, California.

Randhawa E, Bhandari S, Stephen M. Mycobacterium Abscessus in Patient with Cystic Fibrosis. American
Thoracic Society 2018; San Diego California.

Ahmad D, Zanni R, Marmolejos G, Stephen M. Side Effect Profile of Lumacaftor/Ivacaftor. North
American Cystic Fibrosis Conference 2017; Indianapolis, Indiana.

O’Hayer CF, Edouard G, Stephen M. ACT Via Telehealth: Acceptance Based Behavioral Therapy for
Anxiety and Depression Among Individuals with Cystic Fibrosis. North American Cystic Fibrosis
Conference 2017; Indianapolis, Indiana.

Chowdhury J and Stephen M. Complementary and Alternative Medicine in Cystic Fibrosis Patients. North
American Cystic Fibrosis Conference 2017; Indianapolis, Indiana

Ahmad D, Patel M, Mills N, Stephen M. Real World Experience of Lumacaftor-Ivacaftor. North
American Cystic Fibrosis Conference 2016; Orlando, Florida.

Breeding Z, Stephen M. Use of Pancreatic Enzyme Management Smartphone App in Adult CF
Patients. North American Cystic Fibrosis Conference 2016; Orlando, Florida.

Wolfe W, O'Hayer CV, Taylor D, Stephen M. Acceptance and Commitment Therapy with CF: A
Telehealth Pilot Study. North American Cystic Fibrosis Conference 2016; Orlando, Florida.

Stephen M, Hoag J, Thakur, T. Evaluation of Tolerability of Tobramycin Inhalation Powder in An Adult
Cystic Fibrosis Population. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Stephen M, Weintraub Z. Evaluation of Adherence with Inhaled Antibiotic Regimens and Outcomes in
Adults with Cystic Fibrosis. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Hoag J, Stephen M, Hadjiliadis D, Cohen R. Clinical Effectiveness of Off-Label Ivacaftor Use in Patients
with Cystic Fibrosis. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Stephen M, Bonsall C, Hadjiliadis D, Zanni R, Varlotta L, Fiel S, Holsclaw D. Update: A Prospective
Study of Daily Home Spirometry in Adult Cystic Fibrosis Patients. North American Cystic Fibrosis
Conference 2014; Atlanta, Georgia.

Stephen M, Bonsall C, Hadjiliadis D, Zanni R, Varlotta L, Fiel S, Holsclaw D. A Prospective Study of
Daily Home Spirometry in Adult Cystic Fibrosis Patients. North American Cystic Fibrosis Conference
2013; Salt Lake City, Utah.

Hoag JB, Hendry M, Hillman J, Garces J, Rosse K, Smith B, Delany-Hudzik M, Hudzik E, Stephen MJ,
Sherman M. Utilization of Quality Improvement Initiative to Increase Adherence with Routine Clinic
Appointments for Patients with Cystic Fibrosis. North American Cystic Fibrosis Conference, 2012;
Orlando, Florida.

Stephen M, Hendry M, Hoag J, Garces J, Smith B. Lung Transplant and Cystic Fibrosis: Implications of
the Lung Allocation Score. North American Cystic Fibrosis Conference, 2012; Orlando, Florida.

Stephen M, Back S, Altes TA, Holsclaw D, Lingaraju R, Ferrin M. CT Scans as a Predictor of Pulmonary
Function in Adult CF. North American Cystic Fibrosis Conference, 2007; Anaheim, CA.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 15 of 16



Back S, Altes TA, Lipson D, Lingaraju R, Ferrin M, Stephen M, Hadjiliadis D. Routine CT Scanning of
Adult Patients with Cystic Fibrosis. American Thoracic Society, 2007; San Francisco, CA.

Other Abstracts:

Marmolejos G, Stephen M, Tuttle E, van der Rijst N. Cutting Through the Submassive. Update on
Pulmonary Embolism and CTEPH. American Thoracic Society 2019; Dallas Texas.

N. Hinds, JR Woytanowski, MJ Stephen. Outcomes of Hemoptysis in Sarcoid. Diffuse Parenchymal Lung
Diseases: Basic And Clinical Studies. American Thoracic Society 2019; Dallas Texas.

Randhawa E, Stephen M. Evaluation of CT Angiograms from the Hahnemann Emergency Room of CT
Angiograms from the Hahnemann Emergency Room. Here we Clot Again: Clinical Studies in PE and
CTEPH. American Thoracic Society 2018; San Diego California.

Woytanowski JR, Rincon-Prieto C, Stephen M. Outcomes of Septic Patients Requring New Onset Renal
Replacement Therapy – A Single Center Retrospective Analysis. Crtical Care: Beyond the Lungs.
American Thoracic Society 2018; San Diego California.

Bakhsh K, Abramian O, Mills N, Stephen MJ. FIRST: Female Inequality Represented in Subspecialty
Training-The Gender Divide in Pulmonary Critical Care Medicine. Emerging Strategies to train Medical
Professionals. American Thoracic Society 2017; Washington, D.C.

Rincon-Prieto C, Stephen MJ, Woytanowski JR. Pulmonary Manifestation of IBD: A Case Report.
Autoimmune Lung Disease: Case Reports. American Thoracic Society 2017; Washington, D.C.

Figueroa AM, Abramian O, Bakhsh K, Stephen MJ. Retrospective Study of Outcomes in the Medical
Intensive Care Unit for Cirrhotic and Noncirrhotic Liver Failure Patients. Critical Care: More Non-
Pulmonary Critical Care Problems. American Thoracic Society 2017; Washington, D.C.

Dago-oc JR, Stephen M, Kasarabada A. Diagnosing Tuberculosis at Hahnemann University Hospital: A
Quality Improvement Project. Identifying Effective Treatment Options in Pulmonary and Critical Care.
American Thoracic Society 2017; Washington, D.C.

Heckert G, and Stephen M. Steroid Use in Inpatient COPD Patients. American Thoracic Society 2016; San
Francisco California.

Dago-oc J, Stephen M, Kasarabada A. Efficiency of Tuberculosis Evaluation in an Inpatient Setting.
American Thoracic Society 2015; Denver, Colorado.

Salim A and Stephen M. A Chronic Asthmatic with HyperIgE Presenting at an Adult Cystic Fibrosis
Center. Drexel Student Research Day, 2015.

Patel N, Dimaghi N, and Stephen M. Assessing Mortality in the Medical Intensive Care Unit of Interfacility
Transferred MICU Patients. Chest Meeting 2014; Austin, Texas.

Stephen M and Khan I. Sarcoidosis and Lung Transplant before and after the LAS. American Thoracic
Society 2012; San Francisco, California.

Stephen M, Emami K, Kadlecek S, Woodburn J, Vahdat V, Yu J, Ishii M, Cadman RV, Rizi RR, Rossman
M. Hyperpolarized 3He in the Assessment of Two Rat Interstitial Lung Disease Models of IPF. American
Thoracic Society 2009; San Diego, California.

Emami K, Kadlecek S, Woodburn J, Vahdat V, Yu J, Ishii M, Cadman RV, Stephen M, Rizi RR. Regional
Measurement of Lung Ventilation in Large Animals Using Hyperpolarized 3He MRI. American Thoracic
Society, 2008; Toronto, Canada.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 16 of 16



Emami K, Kadlecek S, Woodburn J, Pickup S, Cadman RV, Yu J, Ishii M, Stephen M, Rizi RR.
Dependency of 3He Apparent Diffusion Coefficient Measurements on Positive End-Expiratory Pressure.
American Thoracic Society, 2008; Toronto, Canada.

Emami K, Kadlecek S, Woodburn J, Guyer RA, Pickup S, Cadman RV, Vahdat V, Yu J, Ishii M, Stephen
M, Rizi RR. High Resolution Mapping of Mouse Lung Alveolar Structure Using Apparent Diffusion
Coefficient of 3He. American Thoracic Society, 2008; Toronto, Canada.
